Citation Nr: 1444298	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to a rating in excess of 30 percent for bipolar disorder.

3. Entitlement to a rating in excess of 40 percent for low back degenerative joint disease.

4. Entitlement to an effective date earlier than June 2, 2009, for the grant of service connection for bipolar disorder.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010, May 2010, April 2009, and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In his March 2010 notice of disagreement, the Veteran indicated that he wanted all of his effective dates to be retroactive to his date of discharge.  The instant appeal addresses the effective date of his bipolar disorder.  He is also service-connected for a low back disability.  This was granted by the Board in January 2009 and implemented by the RO in an April 2009 rating decision.  Because the Veteran's challenge of the effective date was received beyond a year from the issuance of that determination, it does not constitute a valid notice of disagreement.  38 C.F.R. § 20.302.  Accordingly, the Board lacks jurisdiction to remand for issuance of a statement of the case.  The holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) is not applicable here.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1. A cervical spine disability had its onset in service.

2. The Veteran's bipolar disorder is shown to result in occupational and social impairment resulting in reduced reliability and productivity.

3. The Veteran's low back degenerative joint disease has not been shown to have resulted in ankylosis of the lumbar spine or in separately compensable neurological disabilities.   

4. A January 2009 Board decision denying service connection for bipolar disorder was not appealed by the Veteran and he did not formally or informally seek service connection for bipolar disorder again until June 2, 2009.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. The criteria for a 50 percent disability rating for bipolar disorder, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9432 (2013).

3. The criteria for a disability rating in excess of 40 percent for low back degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5237 (2013).

4. The criteria for an effective date for service connection for bipolar disorder prior to June 2, 2009, have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2009 and February 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2009, July 2009, January 2010, and June 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's duties in service involved heavy lifting and he has been granted service connection for degenerative joint disease in his spine due to a lifting injury in service.

Within a little over two years after service separation, the Veteran filed a claim of service connection for his cervical spine disability, which was shown to include spondylosis.  Symptoms included limitation of motion and continuous muscle spasm with pain.

The Veteran submitted a written statement from his treating physician, Dr. Ortiz, which offered the opinion that it was more probable than not that the Veteran's cervical spine problems were the result of work done in service and malalignment due to his low back problem.

The Veteran was provided with a VA examination in June 2009 with a follow-up opinion offered by the same provider in January 2010.  The VA examiner offered the opinion that the Veteran's cervical condition was not related to his service-connected low back condition because the cervical spondylosis was of degenerative origin and had nothing to do with a herniated lumbar disc condition.

After considering the totality of the evidence, the Board concludes that the record is at least in equipoise as to whether the Veteran's cervical spine disability is a result of his military service.  Specifically, while the VA examiner discounted any connection between the herniated lumbar disc and the degenerative cervical condition, the Board notes that the Veteran's low back disability includes a degenerative component.  In addition, a mere three years had elapsed between service separation and the VA examination, and degenerative conditions are, by definition, the result of deterioration over time.  Also, the Veteran's treating physician has provided an opinion relating the Veteran's cervical spine disability to his duties in service.  

In sum, the evidence is found to be in equipoise, and thus the benefit of the doubt is afforded to the Veteran.  The claim of service connection for cervical spine disability is granted.  38 U.S.C.A. § 5107(b).

      Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will also consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Bipolar Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is given a 70 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996) citing DSM-IV. Rating agencies are charged with the responsibility of being thoroughly familiar with DSM-IV in order to apply the general rating criteria for rating mental disorders. See 38 C.F.R. § 4.130 (2012).  Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).

A March 2007 psychiatric workup noted a history of symptoms including restlessness, irritability, and nightmares of combat.  The Veteran's father informed the provider that the Veteran had been verbally aggressive towards family members since leaving service.  The Veteran's behavior at the interview was appropriate, demonstrating a dysphoric mood but coherent thought processes.  His insight appeared limited and he was impulsive.  The provider diagnosed Adjustment Disorder with mixed anxiety and depression and assigned a GAF score of 55.  An April 2007 private record reflected symptoms including restlessness, irritability, and nightmares, and show a GAF of 55.  No deficits were shown on mental status examination at that time. 

At the June 2009 VA examination the Veteran reported physical altercations and legal complaints since leaving service.  He lived with his parents and one brother but wished he could leave.  He had a history of self-harm ideation in service.  He had stopped drinking a month prior to the examination and was receiving ongoing mental health treatment through VA.  He was taking anti-depressants daily.  He described himself as irritable and tired.  He had chronic sleep impairment, but there was no evidence of inappropriate behavior.  His memory was intact.  The examiner assigned a GAF score of 60, and indicated that his symptoms were controlled by medication.  The examiner denied a level of severity of mental health symptoms sufficient to meet any of the rating criteria.

On June 2011 VA examination, the Veteran identified symptoms of depressed mood, lack of motivation, feelings of worthlessness, trouble sleeping, mood swings, frustrating, feelings of uselessness fluctuating with periods of feeling "like Superman," irritability, and road rage.  He had a good memory and was able to maintain minimum personal hygiene with no negative impact on his activities of daily living.  Since service separation, the Veteran had worked for short periods of time at several locations, was fired once for conflict with co-workers, resigned one job for difficulty over the work schedule, and resigned a second one because of the severity of his back pain under working conditions.  He was attending college in hopes of securing a job with minimal physical effort required.  He had a close relationship with his parents and siblings, but did not have any friends because he did not trust anyone.  The evaluator described the Veteran's industrial impairment as moderate and the social impairment as mild and assigned a GAF score of 55.  His symptoms were controlled by continuous medication.  The examiner felt that the Veteran's mental health disability was not severe enough to render him unemployable.

The above evidence demonstrates that the Veteran's disability picture is one characterized by impaired judgment, disturbances and motivation and mood, and difficulty getting along with his family and co-workers.  In light of the evidence, the Board finds that the Veteran's bipolar disorder symptoms appear to be productive of occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  

A still higher, or 70 percent, disability rating is not shown because the Veteran had been seeking educational opportunities, maintained relationships with his family, had a good memory, and was able to maintain good personal hygiene with no impairment of activities of daily living.  In short, the disability picture is not one of deficiencies in most areas or of symptoms which include suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.

Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula assigns a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The IVDS Formula provides for a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum schedular rating of 60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code 5243.

The Veteran's low back degenerative joint disease is currently rated at 40 percent under the General Rating Formula, based on his limitation of motion.  Although the June 2009 VA examination report stated that he had experienced one or more incapacitating episodes lasting 2 months, the record does not indicate that such episodes met the criteria for incapacitating episodes under the IVDS Formula.  Specifically, none of the medical evidence shows that the Veteran has ever been prescribed bed rest by a doctor and the Veteran has not otherwise asserted that bed rest has been prescribed by his doctor for his low back disability.  As such, the Board finds that incapacitating episodes as defined by 38 C.F.R. § 4.71a are not shown by the record and a rating under the IVDS Formula is not warranted here.

The Veteran's low back disability and resulting symptoms have been shown by the evidence, including December 2006 MRI and May 2007 X-rays.  A May 2009 statement by the Veteran's treating physician noted that he had pain and limitations of movement due to his low back disability, that he could no longer tolerate prolonged sitting, drive for long distances, bend, or lift heavy things.

The Veteran was afforded VA examinations in June 2009 and June 2011.  Range of motion findings, which form the primary basis for rating disabilities of the spine, were consistent with the assigned 40 percent rating.  Specifically, at worst, the Veteran's flexion was 30 degrees (June 2009), extension was 15 degrees (June 2009), lateral flexion to 15 degrees bilaterally (June 2009), and lateral rotation to 20 degrees bilaterally (June 2011).  In each instance, there was objective evidence of pain on motion but no additional limitations after repetitive motion.  In addition, while muscle spasm, tenderness, and guarding were shown, there was no resulting abnormal gait or spinal contour.  The June 2011 VA examination report noted that the Veteran experiences flare-ups on a weekly basis, but stated that there was no additional limitation of motion or other functional impairment during flare-ups.  An August 2011 clinical visit noted that he had full active range of motion in all planes but exhibited pain in extension and rotation.
 
A disability rating in excess of 40 percent is not warranted as higher ratings contemplate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine which are not present in this case.  The examination reports and treatment records do not reflect objective findings of ankylosis and the Veteran's range of motion is at least sufficient for a 40 percent disability rating.  Thus, a higher disability rating is not warranted for the Veteran's low back degenerative joint disease.

There is no basis for additional ratings based on neurological symptomatology as none has been shown.  While the Veteran asserted that he has experienced numbness and tingling in his legs, left greater than right, a neurological examination provided in July 2009 specifically found no clinical evidence of neuropathy or radiculopathy.  Other neurological manifestations, such as bladder or bowel dysfunction, have been consistently denied by the Veteran.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating. The Board finds, however, that the currently assigned 40 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the lumbar spine.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The manifestations of the Veteran's low back disability is fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and the case law addresses functional loss from pain and flare-ups.  The rating criteria for psychiatric disabilities include the symptoms discussed both within the Diagnostic Codes and within the DSM-IV, as contemplated by the regulations and the Veteran has not exhibited any symptoms not addressed by these authorities.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1).

Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2). 

The Veteran seeks an earlier effective date for service connection for his bipolar disorder.  The record shows that the Veteran had filed his clam for a psychiatric disability at the time of service separation, but the claim was initially denied.  That claim came before the Board in January 2009 and entitlement to service connection was denied.  The Veteran did not appeal that decision to the Court of Appeals for Veterans Claims and that decision became final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Therefore, an effective date for service connection prior to the January 2009 Board decision is not possible.

The Veteran filed an additional claim of service connection for an acquired mental health disability, to include bipolar disorder, on June 2, 2009.  While it is possible that entitlement to service connection for such disability was demonstrated between January 2009 and the new claim being filed, under the provisions of 38 C.F.R. § 3.400, the effective date cannot occur before the earlier of the date of entitlement or the date of filing.  In short, entitlement to an earlier effective date is not shown and cannot be shown in light of the prior denial by the Board which became final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to a disability rating of 50 percent, and no higher, for bipolar disorder, is granted.

Entitlement to a disability rating higher than 40 percent for low back degenerative joint disease is denied.

Entitlement to an effective date earlier than June 2, 2009, for service connection for bipolar disorder is denied.

REMAND

The Veteran seeks TDIU, based on assertions that he is unable to work at least in part due to his low back pain.  It does not appear that the VA examiners have offered clear opinions on the aggregate effects of the Veteran's cervical spine, lumbar spine, and bipolar disabilities on his ability to work.  Finally, the Veteran's employment status is unclear, as the record indicates that the Veteran may be seeking vocational or educational services to allow him to start his own business.  Clarification is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he clarify whether he has held any form of employment over the course of the appeal, including any ongoing effort to start a business and also whether he has participated in vocational or educational programs.  If he indicates that he has sought Vocational Rehabilitation with VA then any such folder should be obtained and added to the record.

2.  After completing the above, obtain an opinion as to the combined effects of the Veteran's low back, cervical spine, and bipolar disabilities on his ability to obtain and maintain reasonably gainful employment.  Such opinion should also address, the significance, if any, of the Veteran's skills and education on his prospects for employment.

3.  Thereafter, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


